Citation Nr: 1805947	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches, concentration and memory problems, irritability, and anxiety.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from August 1962 through August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In an October 2015 decision, the Board determined that new and material evidence was received and reopened the Veteran's claim for service connection for a left knee disorder.  That reopened issue and the issue of the Veteran's entitlement to service connection for TBI residuals were denied by the Board.  The Board also determined that the assembled evidence raised a new claim for service connection for migraine headaches and referred that issue to the agency of original jurisdiction (AOJ) for development and initial adjudication.

The Veteran subsequently appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2017 Joint Motion for Remand (JMR), counsel for the Veteran and VA Secretary (the parties) argued that the Board erred in its decision.  In that regard, the parties argued:  1) that the Veteran was entitled to a new VA examination of his TBI, to be performed by an appropriate VA examiner with expertise in the fields of physiatry, psychiatry, neurosurgery, or neurology; 2) that the Board failed to consider and address lay statements concerning the chronicity of the Veteran's left knee symptoms; 3) that VA failed to obtain records for left knee surgery that was conducted in 1969; and, 4) that the Veteran's migraine headaches are included among the Veteran's claimed TBI residuals, and hence, was unnecessarily referred to the AOJ for separate adjudication.

CAVC granted the parties' JMR.  Accordingly, the matter returns to the Board for further action that is to be consistent with the arguments expressed by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, CAVC has vacated the Board's previous October 2015 decision and remanded the issues on appeal to the Board for further action that is consistent with the parties' May 2017 JMR.  Although not stipulated expressly by the parties in their JMR, the Board presumes that its earlier determination reopening the Veteran's claim for service connection for a left knee disorder remains undisturbed by the Court.  As to the remaining service connection issues, the Board is compelled to remand those matters at this time for the following development.  Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

VA should contact the Veteran and request that he provide the records pertaining to his 1969 left knee surgery and any related hospitalization.  In lieu of records, the Veteran should be asked to provide information as to the dates and locations of such treatment, and, he should provide a signed VA 21-4142 release for the records for such treatment.  Thereafter, VA should undertake efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (c) (2017).

The Veteran should also be afforded a new VA examination of his TBI, to be conducted by a VA medical examiner with expertise in the areas of physiatry, psychiatry, neurosurgery, or neurology.  The designated VA examiner should be asked to provide a diagnosis of the Veteran's disorder and an opinion as to whether the Veteran's disorder is related etiologically to his active duty service.  38 C.F.R. § 3.159 (c)(4) (2017).

Also, the Veteran should be asked to identify any other private and/or VA treatment providers who have rendered treatment for his TBI and/or left knee since October 2015.  VA must then make efforts to obtain the records for the treatment identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his TBI and/or left knee, including the records pertaining to his 1969 left knee surgery and any associated hospitalization, and if so, he should be provided assistance in obtaining it.  Relevant VA treatment records dated from October 2015 through the present should be associated with the record.  If such records are not available, the record should be so documented.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any TBI residuals.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that the record was reviewed.

All necessary tests and studies should be conducted. The examiner should provide opinions as to each of the following questions:

(a) is it at least as likely as not (at least a 50 percent probability) that the Veteran did sustain a TBI during his active duty service?  If so, what are the residuals that are associated with the Veteran's TBI?

(b) does the Veteran have a mental health diagnosis?  If so, provide the diagnosis and an opinion as to whether it is at least as likely as not that the diagnosed mental health disorder was sustained during service, or, resulted from an in-service injury or event?

(c) does the Veteran have a diagnosable headache disorder that is apart from any TBI-related residuals?  If so, provide the diagnosis and an opinion as to whether it is at least as likely as not that the diagnosed disorder was sustained during service, or, resulted from an in-service injury or event.

(d) does the Veteran have any other diagnoses with regard to his claimed residual TBI symptoms?  If so, provide the diagnoses and an opinion as to whether it is at least as likely as not that those diagnosed disorders were sustained during service, or, resulted from an in-service injury or event.

The examiner's opinions must be accompanied by a complete and detailed rationale with reference to supporting evidence in the record and supporting medical principles.  If the examiner is unable to reach the opinions being sought without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.  Findings from the examination and the examiner's opinions and rationale should be expressed in a typewritten report that is associated with the record.

3.  Perform any other development necessitated by the evidence.

4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




